Citation Nr: 1819145	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  10-21 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 40 percent for lumbar degenerative disc disease (a low back disability).

2. Entitlement to an initial rating in excess of 20 percent for lumbar radiculopathy of the right lower extremity.

3. Entitlement to an initial rating in excess of 10 percent for lumbar radiculopathy of the left lower extremity, from January 13, 2010, to May 6, 2014, and in excess of 20 percent thereafter.

4. Entitlement to special monthly compensation (SMC) based on the need for aid and attendance.

5. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to January 10, 2013.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Thomas, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1954 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which continued a 20 percent rating for low back disability.

In an October 2013 rating decision, during the pendency of the present appeal, the RO granted a rating of 10 percent for radiculopathy of the left lower extremity, secondary to the service-connected low back disability, and a 20 percent rating for radiculopathy of the right lower extremity, secondary to the service-connected low back disability, both effective January 13, 2010.  Nonetheless, because less than the maximum available benefit for a schedular rating was awarded and because the separate compensable ratings were not awarded for the entirety of the claims period, the claims remain before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In a March 2015 rating decision, the RO increased to 20 percent the disability rating for the Veteran's radiculopathy of the left lower extremity.  Nonetheless, because less than the maximum available benefit for a schedular rating was awarded and because the increases were not awarded for the entirety of the claims period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

In March 2017, the Board awarded a 40 percent rating for the low back disability and remanded for further development the issues of entitlement to a rating in excess of 40 percent for a low back disability, increased ratings for radiculopathy of the right and left lower extremities, and the derivative claim of entitlement to SMC.  
In a March 2017 rating decision, the RO implemented the Board's decisions.  The 40 percent rating for the back disability was assigned effective November 24, 2008, which the RO stated was the date of the claim for increase.

A claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In March 2015, the RO awarded a TDIU from January 10, 2013.  Nonetheless, because less than the maximum available benefit was awarded and because the TDIU was not awarded for the entirety of the claims period, the claim remains before the Board.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

As previously noted by the Board in March 2017, the issue of entitlement to service connection for a cervical spine disability has been raised by the record in the August 2013 VA examination report, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).





FINDINGS OF FACT

1. For the entire period on appeal, the Veteran has been in receipt of the maximum schedular rating for limitation of motion of the lumbar spine.

2. During the appeal period, his low back disability has not been manifested by unfavorable ankylosis of the thoracolumbar spine or incapacitating episodes having a total duration of at least six weeks during the past 12 months.

3. From November 24, 2008, to January 12, 2010, the Veteran's right lower extremity radiculopathy manifested in mild incomplete paralysis of the right sciatic nerve; moderate incomplete paralysis of right sciatic nerve was not shown.

4. From January 13, 2010, to August 21, 2013, the Veteran's right lower extremity radiculopathy manifested in moderate incomplete paralysis of the right sciatic nerve; severe incomplete paralysis of the right sciatic nerve was not shown.

5. From August 22, 2013, the Veteran's right lower extremity radiculopathy manifested in severe incomplete paralysis of the right sciatic nerve; complete paralysis of the right sciatic nerve is not shown.

6. From November 24, 2008, to January 12, 2010, the Veteran's left lower extremity radiculopathy manifested in mild incomplete paralysis of the left sciatic nerve; moderate incomplete paralysis of the left sciatic nerve was not shown.

7. From January 13, 2010, to March 9, 2015, the Veteran's left lower extremity radiculopathy manifested in moderate incomplete paralysis of the left sciatic nerve; severe incomplete paralysis of the left sciatic nerve was not shown.

8. From March 10, 2015, the Veteran's left lower extremity radiculopathy manifested in severe incomplete paralysis of the left sciatic nerve; complete paralysis of the left sciatic nerve is not shown.

9. From April 25, 2011, the Veteran had a factual need for the regular aid and attendance of another.   
10.  From November 24, 2008, the Veteran's service-connected disabilities rendered him unable to obtain and maintain substantially gainful employment consistent with his educational and occupational background.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 40 percent for a low back disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5237 (2017).

2. From November 24, 2008, to January 12, 2010, the criteria for an initial rating of 10 percent, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2017).

3. From January 13, 2010, to August 21, 2013, the criteria for a rating of 20 percent, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2017).

4. From August 22, 2013, the criteria for a rating of 60 percent, but no higher, for right lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2017).

5. From November 24, 2008, to January 12, 2010, the criteria for a 10 percent rating, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2017).

6. From January 13, 2010, to March 9, 2015, the criteria for a 20 percent rating, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2017).

7. From March 10, 2015, the criteria for a 60 percent rating, but no higher, for left lower extremity radiculopathy have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.124a, DC 8520 (2017).

8. From April 25, 2011, the criteria for SMC at the (l) level based on the Veteran's need for aid and attendance of another are met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2017).

9. From November 24, 2008, the criteria for entitlement to a TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter

In this case, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Increased Rating Claims - Applicable Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant. 38 U.S.C. § 5107(b); 38 C.F.R. § 4.3. 

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings). 

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran is competent to testify on factual matters of which he or she has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and the demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991). 

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Moreover, the provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011). 

The Court has also held that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C. 
§ 5107; 38 C.F.R. § 3.102.


Increased Rating Claim for Low Back Disability - Analysis

The Veteran seeks a higher rating for his service-connected low back disability.  

In March 2017, the Board awarded a 40 percent rating for the low back disability and remanded for further development the issue of entitlement to a rating in excess of 40 percent.  

The low back disability is currently rated under 38 C.F.R. § 4.71a, DC 5242, which contemplates degenerative arthritis of the spine, and was formerly rated under DC 5237, applicable to lumbosacral strain.  

Disabilities of the spine are evaluated under the General Formula for Diseases and Injuries of the Spine (General Rating Formula). Intervertebral disc disease (also referred to as IVDS/degenerative disc disease/DDD) can alternatively be rated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (IVDS Formula).  38 C.F.R. § 4.71a.

In pertinent part, the General Rating Formula for Diseases and Injuries of the Spine provides for a 40 percent rating for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent is warranted for unfavorable ankylosis of the entire spine. 

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table). 

In pertinent part, the IVDS Formula provides for a 60 percent rating for incapacitating episodes of disc disease having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243. 

Turning now to the evidence of record, the Veteran filed the increased rating claim for low back disability at issue here in November 2008. 

He was afforded a VA compensation examination of the spine in June 2009.  He reported symptoms of pain, numbness, stiffness, loss of bowel control, and loss of bladder control.  He reported a functional impairment of pain with extended walking.  Posture and gait were within normal limits.  There was no muscle spasm, but tenderness was noted on examination.  There was no ankylosis of the lumbar spine.  Flexion of the thoracolumbar spine was to 90 degrees, extension was to 30 degrees, as was lateral flexion and lateral rotation, bilaterally.  The joint function of the spine was additionally limited by pain, fatigue, weakness, and lack of endurance after repetitive use, and the pain had major functional impact.  There was no incoordination or loss of range of motion after repetitive use.  Upon examination, head position was normal with symmetry in appearance.  There was symmetry of spinal motion with normal curves of the spine.  There were no signs of lumbar IVDS with chronic and permanent nerve root involvement.  All neurological testing was within normal limits. X-rays revealed degenerative arthritis.  Straight leg raising test was negative, bilaterally.  In March 2010, the Board found the June 2009 examination inadequate for rating purposes because the examination report states that pain caused major functional impact, but did not identify the point at which pain began.  The Board also found it inadequate because it did not include range of motion testing for active and passive motion and weightbearing and non-weightbearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 

In March 2009, the Veteran underwent a VA neurosurgery consultation for his multilevel disc disease worse at L4/L5 with interval progression of the right-sided stenosis at that level.

VA treatment records dated in February 2010 indicated that the Veteran was seen for continued low back pain.  Examination normal muscle strength and deep tendon reflex testing. He was able to perform heel to toe walking.  His gait was noted as wide-based and stable.  Straight leg raise test was negative, bilaterally. He exhibited a straightening of normal lumbar lordosis. 

A February 2010 VA magnetic resonance imaging (MRI) scan showed evidence of degenerative disc disease of the lumbar spine with osteophyte formation and central canal stenosis.

The Veteran was afforded an additional VA examination of the spine in April 2011. He reported experiencing severe lumbar pain lasting hours each day.  He was unable to walk more than a few yards.  There was no ankylosis.  On active motion, flexion of the thoracolumbar spine was to 60 degrees; extension was to 10 degrees; bilateral lateral flexion was to 15 degrees; right lateral rotation was to 30 degrees; and left lateral rotation was to 45 degrees.  There was objective evidence of pain following repetitive motion, but no additional limitations.  A diagnosis of multilevel degenerative disc disease with impingement was continued.  The examiner noted the Veteran's inability to meet his job description due to his spinal disease and cardiac disease.  In March 2010, the Board found the April 2011 examination inadequate because there was objective evidence of pain on active range of motion, but the VA examiner did not give the point at which pain began.  The Board also found it inadequate for rating purposes as it did not include range of motion testing for passive motion, weightbearing, and non-weightbearing.  See Correia v. McDonald, 28 Vet. App. 158 (2016). 

The Veteran was afforded a VA compensation examination of the spine in August 2013.  He reported having flare-ups of back pain.  Flexion of the thoracolumbar spine was to 55 degrees, with pain beginning at 20 degrees.  Extension was to 10 degrees with pain beginning at start point.  Right lateral flexion was to 10 degrees and left lateral flexion was to 20 degrees, with pain beginning at 5 degrees on both sides.  Lateral rotation, bilaterally, was to 20 degrees, with pain beginning at 5 degrees on the right and 10 degrees on the left.  After repetitive use testing, flexion of the thoracolumbar spine ended at 45 degrees and extension ended at zero degrees.  Right lateral flexion ended at 5 degrees and left lateral flexion ended at 10 degrees.  Right lateral rotation ended at 15 degrees and left lateral rotation ended at 20 degrees.  The Veteran had additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing.  His functional loss/impairment consisted of less movement than normal, weakened movement, excess fatigability, pain on movement, disturbance of locomotion, interference with sitting, standing, and/or weightbearing, and flat lordosis, even in repose.  In terms of localized tenderness and pain to palpation, there was slight tenderness to direct pressure on both sides of spinous processes and lordosis remained flat with all motions.  In addition, there was guarding or muscle spasm sufficient to result in an abnormal gait and an abnormal spinal contour.  With regard to the Veteran's diagnosis of IVDS, he had no incapacitating episodes during the past 12 months.  Assistive devices include a cane and rollator on a constant basis.  A surgical scar was noted on the Veteran's low back which was not painful or unstable, and the total area of the scar was not greater than 39 square centimeters.

On review of all evidence, both lay and medical, the criteria for a rating in excess of 40 percent for the low back disability has not been met.  Throughout the period on appeal, there is no evidence of unfavorable ankylosis of the thoracolumbar spine to warrant the next higher rating of 50 percent under the General Rating Formula.  The Veteran has consistently had some range of motion of the thoracolumbar spine.

The Board also considered the Veteran's reported impairment of function, such as pain, muscle spasm, fatigability, weakness, and stiffness, and has considered additional limitations of motion due to pain and flare-ups. For the entire period on appeal, the current 40 percent rating already takes into account the any additional impairment due to pain, numbness, stiffness, tenderness, fatigue, weakness, lack of endurance, disturbance of locomotion, and interference with sitting, standing, and weightbearing, including during a flare-up.  To the extent that the Veteran has reported experiencing flare-ups and functional impairment, this impairment is contemplated by the current rating assigned and is not of such severity that it could be meet or approximate the next-higher ratings that require ankylosis of the entire thoracolumbar spine or entire spine.  Moreover, there is no basis for a rating in excess of 40 percent based on limitation of motion due to any functional loss, as the Veteran is receiving the maximum schedular rating  for limitation of motion of the lumbar spine.  See Johnston v. Brown, 10 Vet. App. 80 (1997).  

The Board further finds that a higher disability rating is not warranted under the IVDS Formula.  38 C.F.R. § 4.71a, DC 5243.  The August 2013 VA examination report indicates that the Veteran had had no incapacitating episodes of his low back disability in the prior year.  The Veteran's VA treatment records do not reflect any physician-prescribed bed rest for incapacitating episodes due to the low back disability, let alone any for a duration of 6 weeks or more.  The Board therefore finds that a rating in excess of 40 percent based on incapacitating episodes is not warranted at any time during the appeal period.  38 C.F.R. §§ 4.3, 4.7.

The weight of evidence is against the assignment of a disability rating in excess of 40 percent for the low back disability.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7, 4.71a.  

Associated Neurological Manifestations of the Low Back Disability

Separate ratings for neurological manifestations may be warranted under 38 C.F.R. § 4.124a if supported by objective medical evidence.

DC 8520 provides rating criteria for paralysis of the sciatic nerve.  Under DC 8520, an 80 percent disability rating is assigned for complete paralysis of the sciatic nerve, demonstrated by foot drop, no active movement possible of the muscles below the knee, and knee flexion that is weakened or (very rarely) lost.  Lower disability ratings are provided for incomplete paralysis, defined by the Rating Schedule as "a degree of lost or impaired function substantially less than the type picture for complete paralysis given."  A 60 percent disability rating is assigned for severe, incomplete paralysis, with marked muscular atrophy.  A 40 percent disability rating is assigned for moderately severe, incomplete paralysis.  A 20 percent disability rating is assigned for moderate, incomplete paralysis.  A 10 percent disability rating is assigned for mild, incomplete paralysis.  38 C.F.R. § 4.124a, DC 8520.

The words "mild," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as "mild" and "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Turning to the evidence, during the June 2009 VA examination, the Veteran reported symptoms of loss of bowel and bladder control, pain, and numbness.  Straight leg raising test was negative, bilaterally.  All other neurological testing was within normal limits.

An October 2009 VA neurology treatment note indicated that the Veteran complained of bilateral lower extremity radiculopathy during an April 24, 2009 VA neurology assessment.

An October 2009 VA physical therapy evaluation note indicated that the Veteran reported right lower extremity pain to lateral lower extremity buttock.  Sensation was intact to light touch bilaterally.  Hip strength was diminished bilaterally.  

A February 2010 VA neurology treatment note indicated that the Veteran had increasing sciatic pain.  He described the pain as feeling like shooting, burning, and "electricity" going through his right lower extremity.  He had some weakness in both lower extremities.  The pain was worse in the right lower extremity, with radiation going from the right hip through the foot.  The Veteran reported that a week ago he had severe pain in the coccyx area and had difficulty moving from sitting to standing position due to pain.  The sciatic pain seemed to be less bothersome recently.  He was using a cane all the time.  He reported losing his balance a couple of times, but denied falling.  On examination, he had decreased bilateral vibration sense.  Straight leg raise was negative, bilaterally.

The April 2011 VA examination report indicated that the Veteran had a history of bladder impairment, but attributed these symptoms to his elevated blood sugar, and not the low back disability.  The Veteran was unable to walk more than a few yards.  Detailed reflex examination was normal bilaterally, as was sensory examination.  The detailed motor examination revealed decreased strength bilaterally.

The August 2013 VA examination report indicated that the Veteran had decreased muscle strength in the right lower extremity, but normal muscle strength in the left lower extremity.  He also had bilateral calf atrophy.  He walked with a rollator with a seat at all times.  Reflexes were hypoactive bilaterally.  Sensation was decreased in the right lower extremity, but normal in the left lower extremity.  The VA examiner opined that the Veteran had moderate constant pain in the right lower extremity, as well as mild intermittent pain, paresthesias and/or dysesthesias, and numbness.  The Veteran also had mild constant pain, intermittent pain, and numbness in the left lower extremity, but no paresthesias and/or dysesthesias.  Straight leg raise test was positive.  The VA examiner opined that the Veteran had moderate radiculopathy of the right lower extremity and mild radiculopathy of the left lower extremity.  The Veteran did not have any other neurological abnormalities or findings related to his low back disability.

A March 2014 VA telephone encounter note indicated that the Veteran fell and hit his head after losing his balance when standing.  He was having headaches since the fall.

The Veteran was afforded a VA peripheral nerves examination in March 2015.  He was diagnosed with bilateral lower extremity radiculopathy.  The Veteran reported that his radiculopathy symptoms dated back to the 1950s to 1960s.  He had a significant fall and head injury in February 2014 and was noted to now have diffuse hyperreflexia and worsening gait abnormalities.  The Veteran rarely ambulated without using a rollator.  He used a cane in spaces too small for the rollator.  He also had a wheelchair at home that he also used for medical appointments.  The Veteran reported an increase in the frequency and severity of his lower extremity pain.  He described the pain as a constant burning pain with occasional more intense and electric-like pain starting at both hips, right greater than left, and wrapping around the thighs and calves down to the ankles.  The Veteran stated that when he touched his legs, although he could feel that he was touching them, it is almost "like they are numb" or "they tingle."  He often woke in the middle of the night because the legs hurt/burned.  He stated that the sciatic pain could be very bad at night.  He stated that he could not stand on them as they burn and get all rubbery, so he would lose his balance.  When he got out of bed sometimes he needed to immediately grab his walker for stability.  He often needed help putting on his shoes due to pain.  The VA examiner stated that the Veteran had moderate bilateral constant pain, mild bilateral intermittent pain, severe bilateral paresthesias and/or dysesthesias, and moderate bilateral numbness.  The pain waxed and waned based on the Veteran's daily activity levels.  Hair loss on the lower extremities was noted.  The Veteran's gait was altered, requiring use of a rollator, because of a weak iliopsoas muscle due to radiculopathy.  The VA examiner opined that the Veteran had moderate incomplete paralysis of the bilateral sciatic nerves, as well as moderate incomplete paralysis of the moderate anterior crural (femoral) nerves.  The VA examiner stated that the Veteran was having increased difficulty with gait stability since his last exam, resulting in his increased dependence on assistive devices even in his own home.  He also had greater dependence on his spouse for dressing and caring for himself.  The Veteran experienced increased pain with movement and at rest which often required him to spend the day largely sedentary.  He had difficulty with prolonged standing, sitting, and weightbearing.  He had developed some weakness in the muscles important for walking and changing positions, making these activities more difficult.  

A March 2015 VA physical therapy consultation note indicated that the Veteran was primarily using a manual wheelchair for mobility.  He propelled it via bilateral upper and lower extremities.  He also used a rollator for shorter distances and a cane for inside his home, as needed.  The Veteran was able to climb stairs using the railing and a single point cane for support.  He required a rest period after reaching the top step due to fatigue.  The Veteran reported that the pain in his lower extremities determined his level of function.  He was considered at high risk for falls.  He reported a November 2014 fall when he lost his balance and fell backwards while feeding his cats.  He also reported a fall that winter on black ice outside a store.

The March 2015 VA examination report noted that the Veteran had a significant fall and head injury in February 2014.

A July 2016 VA neurology treatment record indicated that the Veteran had severe numbness in his feet and legs for many years.  The Veteran used a walker or cane at all times.  His last fall was over two years ago.  His bilateral lower extremity reflexes were diminished.  Sensation sense was diminished bilaterally, with less sensation in the left leg.  The neurologist stated that the Veteran's gait and balance were actually better than expected given his severe lower extremity sensory decrements.  

A February 2017 VA treatment note indicated that the Veteran did not drive due to his neuropathy.  He chose to give up driving on his own because of his instability of gait.  The Veteran stated that he could not walk even 200 feet without a walker.

a. Right Lower Extremity

The Board finds that the criteria for a 10 percent rating for right lower extremity radiculopathy have been met from November 24, 2008, to January 12, 2010.  Indeed, the Veteran is competent to report experiencing radiating pain and numbness.  He has consistently and competently reported experiencing radiculopathy symptoms for many years and the VA treatment records indicating that he had been treated for radiculopathy since at least April 2009.  During this time period however, the Veteran's radiculopathy was not shown to be more than mild in nature.  Therefore, a 10 percent rating, but no higher, for right lower extremity radiculopathy is granted from November 24, 2008, to January 12, 2010.

Effective January 13, 2010, the RO assigned a 20 percent rating for right lower extremity radiculopathy.  

The Board finds that from January 13, 2010, to August 21, 2013, the criteria for  rating higher than 20 percent is not warranted.  During this time period the Veteran's symptoms more nearly approximate a moderate level of radiculopathy.  He displayed weakness and pain in the right lower extremity, with intermittent difficulty moving from a sitting to standing position due to pain.  He was using a cane at all times, had balance difficulties, and decreased vibration sense.  He had difficulty walking more than a few yards and decreased strength and vibratory sensation.  Nonetheless, he still was able to ambulate with assistance, did not report any falls, and reflex examinations were normal.  His impairment was wholly sensory.  Therefore, the Veteran's right lower extremity radiculopathy was no more than moderate in severity from January 13, 2010 to August 21, 2013, warranting no higher than the assigned 20 percent rating.  

However, from August 22, 2013, the Board finds that the criteria for a 60 percent rating for right lower extremity radiculopathy are met.  The August 2013 VA examination report indicated that the Veteran had decreased muscle strength and calf atrophy.  He had progressed from using a cane at all time to using a rollator at all times.  His reflexes were hypoactive and sensation was decreased.  He had moderate constant pain, as well as mild intermittent pain, paresthesias and/or dysesthesias, and numbness.  The Veteran reported multiple falls starting in February 2014.  The March 2015 VA examination indicated that the Veteran had constant burning pain with occasional more intense pain along the entire right lower extremity.  He often lost his balance and had significant stability issues.  The VA examiner stated that the Veteran had moderate constant pain, mild intermittent pain, severe paresthesias and/or dysesthesias and moderate numbness.  The Veteran had hair loss on the right lower extremity, an altered gait, and significant difficulty with prolonged standing, sitting, and weight bearing.  The Board finds that these symptoms are consistent with severe incomplete paralysis, with marked muscular atrophy.  

However, an even higher rating is not warranted as complete paralysis of the right sciatic nerve is not demonstrated from August 22, 2013.  The evidence shows that the Veteran was mobile with assistive devices, indicating some remaining active movement of the muscles and knee joint.  There is no evidence of foot drop.  For these reasons, a rating of 60 percent, but no higher, for right lower extremity radiculopathy is warranted from August 22, 2013.

b. Left Lower Extremity

During the pendency of this appeal, the RO granted a separate 10 percent rating from January 13, 2010, to May 6, 2014, and a 20 percent rating thereafter, for the Veteran's left lower extremity radiculopathy pursuant to 38 C.F.R. § 4.124a, DC 8520, for paralysis of the sciatic nerve.  

The Board finds that a 10 percent rating for left lower extremity radiculopathy is warranted from November 24, 2008, to January 12, 2010.  Indeed, the Veteran is competent to report experiencing radiating pain and numbness into his leg.  While the June 2009 VA examination report indicate that the Veteran's straight leg raise was negative, bilaterally, the Board finds that the probative value of this evidence is outweighed by the Veteran's consistent and competent statements about experiencing radiculopathy symptoms for many years and the VA treatment records indicating that he had been treated for radiculopathy since at least April 2009.  For these reasons, the Board finds that the criteria for a 10 percent rating for left lower extremity radiculopathy have been met from November 24, 2008, to January 12, 2010.  A higher rating however is not warranted as the radiculopathy was not shown to be more than mild in nature.  The impairment was wholly sensory.  Moderate radiculopathy was not shown or approximated. 

From January 13, 2010, to March 9, 2015, the Board further finds that a 20 percent rating for left lower extremity radiculopathy is warranted.  This finding is based on evidence of weakness and pain in the left lower extremity, with intermittent difficulty moving from a sitting to standing position due to pain; the use of a cane at all times; balance difficulties; decreased muscle strength; decreased leg vibratory sensation; and difficulty walking more than a few yards.  These symptoms are consistent with a moderate level of incomplete paralysis.  Despite his signs and symptoms, he still was able to ambulate with assistance, did not report any falls, and reflexes were normal.  The August 2013 VA examination report indicated that the Veteran had progressed from using a cane at all times to using a rollator at all times.  Muscle atrophy was noted during the 2013 examination.  Overall, the evidence demonstrates that the Veteran's left lower extremity radiculopathy was no more than moderate in severity from January 13, 2010, to March 9, 2015.

From March 10, 2015, the Board assigns a 60 percent rating for left lower extremity radiculopathy.  The March 2015 VA examination indicated that the Veteran's report of constant burning pain with occasional, more intense pain in the left lower extremity.  He often lost his balance and had significant stability issues.  Although the examiner noted only moderate constant pain and moderate numbness, he also noted severe paresthesia and/or dysesthesias.  Also, there was evidence of hair loss on the left lower extremity, an altered gait, and significant difficulty with prolonged standing, sitting, and weight bearing.  A July 2016 VA treatment record stated that the Veteran had severe lower extremity numbness, with diminished reflexes and sensation sense.  The Board finds that these symptoms are consistent with severe incomplete paralysis, warranting a 60 percent rating.  

However, an even higher rating is not warranted.  There is no evidence of complete paralysis of the left sciatic nerve.  The evidence indicates that the Veteran is mobile with assistive devices, indicating some remaining active movement of the muscles of the knee and flexion of the knee.  There is no evidence of foot drop.  Overall, the Board concludes that a rating of 60 percent, but no higher, for left lower extremity radiculopathy is warranted from March 10, 2015.




Other Associated Neurologic Manifestations

During the June 2009 VA examination, the Veteran reported symptoms of loss of bowel and bladder control.  The April 2011 VA examination report indicated that the Veteran had a history of bladder impairment, but attributed these symptoms to his elevated blood sugar, and not to his low back disability.  The August 2013 VA examination report indicated that the Veteran did not have any neurological abnormalities or findings related to his low back disability, other than the service-connected bilateral lower extremity radiculopathy.  Therefore, the weight of the evidence indicates that the Veteran did not have bowel or bladder impairment related to his low back disability.  The Veteran's single report of symptoms of loss of bowel and bladder control is outweighed by the highly probative and competent medical opinions from the April 2011 and August 2013 VA examiners.  The evidence does not indicate that there are any other potential neurological manifestations of the Veteran's low back disability.  Therefore, the Board finds that a separate rating for associated bowel or bladder neurological impairment is not warranted.


SMC Consideration

VA's governing laws and regulations direct that SMC is payable for loss of use of a foot.  Loss of use of a foot exists when "no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with the use of a suitable prosthetic appliance."  38 C.F.R. 3.350(a)(2)(i).  The regulation also provides that the determination as to whether such loss of use exists will be made on the basis of the actual remaining function, whether the acts of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  Id.  Examples given include complete paralysis of the external popliteal nerve with consequent foot drop accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  38 C.F.R. § 3.350(a)(2)(i)(a), (b).  

The Board grants, herein, separate 60 percent ratings under DC 8520 for incomplete paralysis of the right and left sciatic nerves.  However, the Board finds that the Veteran does not have loss of use of either foot.  While the Veteran had symptoms of bilateral lower extremity radiculopathy, calf atrophy, decreased strength, impaired balance, and an abnormal gait, these symptoms do not rise to the level of loss of use of either foot.  Furthermore, the May 2017 VA examiner opined that there was no medical indication that the Veteran would be equally well served by an amputation stump with use of a suitable prosthetic appliance of the right lower extremity.  The VA examiner noted that the Veteran is able to ambulate independently with a walker and perform activities of daily living.  In addition, a July 2016 VA neurology treatment note indicated that the Veteran's gait and balance, though significantly impaired, were actually better than expected given his severe lower extremity sensory decrements.  For these reasons, the Board finds that the criteria for entitlement to SMC for loss of the use of the foot have not been met for either the right or left foot.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 69-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Entitlement to SMC based on Need for Aid and Attendance - Analysis

SMC is authorized in particular circumstances in addition to compensation for service-connected disabilities.  See 38 U.S.C. § 1114 (2012); 38 C.F.R. §§ 3.350, 3.352 (2017). 

SMC at the (l) rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  See 38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b). 

Determinations as to need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as the following: Inability of claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid; inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. 
§ 3.352(a). 

It is not required that all the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance). 

On review, the evidence establishes that the Veteran requires regular personal assistance due to physical limitations related to his service-connected disabilities.  Specifically, from April 25, 2011, the evidence indicates that the Veteran requires care or assistance on a regular basis to protect him from the hazards or dangers incident to his daily environment.  Specifically, the Board notes the Veteran's significant mobility issues, with altered gait, impaired balance, numerous falls, and dependence on a rollator to ambulate.  While the February 2010 VA neurology treatment notes indicated that the Veteran denied falling, the Board finds that the Veteran's dependence on the use of a cane without a history of falls does not indicate a need for care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  

However, the April 2011 VA examination report indicated that the Veteran was unable to walk more than a few yards, and marked an increase in the severity of the Veteran's balance and mobility impairment.  In addition, the August 2013 VA examination report indicated that the Veteran required use of a rollator at all times, which also marked an increase in the severity of the Veteran's balance and mobility impairment.  The Board found highly probative the March 2015 VA examination report and March 2015 VA physical therapy notes indicating that the Veteran reported several falls, balance problems, needing help putting on his shoes, impaired gait stability, difficulty with prolonged standing, sitting, and weightbearing, and difficulty walking and changing positions.  The Veteran was consistently noted to be at high risk for falls.  While a March 2017 VA cardiology treatment note indicated that the Veteran walked more than a mile most days and had done some snow shoveling this year, this is inconsistent with the rest of the evidence of record.  

The Board also finds highly probative the April 2017 VA examination report indicating that the Veteran only left home for medical appointments and short errands with family, as well as July 2016 VA neurology treatment notes indicating that the Veteran was always with family when outside the house.  

Based on the foregoing, the Board finds that the Veteran had a factual need for the regular aid or attendance of another person from April 25, 2011; therefore, the criteria for SMC at the (l) level based on the need for regular aid and attendance of another person due to the service-connected disabilities were met from April 25, 2011, the first date the record indicated that the Veteran had significant mobility impairment due to his service-connected disabilities.  SMC at the aid and attendance rate is a greater benefit than the housebound benefit.  38 U.S.C. §§ 1114(l)(s).  The grant of SMC at the aid and attendance rate thus renders the question of entitlement to SMC at the housebound rate moot from April 25, 2011.


Entitlement to a TDIU prior to January 10, 2013 - Analysis

It is the established policy of VA that all veterans who are unable to secure and maintain substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15. 

Controlling laws provide that a TDIU may be assigned when a veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities where at least one disability is rated at 40 percent or more and the combined rating is at least 70 percent.  38 C.F.R. § 4.16 (a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or maintaining a substantially gainful occupation.  Id.  

The Veteran has met the scheduler percentage requirements for TDIU under 38 C.F.R. § 4.16 (a) as of November 24, 2008.  He was service-connected for a low back disability, rated 20 percent prior to November 24, 2008, and 40 percent thereafter; generalized anxiety disorder, rated 30 percent from August 23, 1977, to January 10, 2013, and 70 percent thereafter; right lower extremity radiculopathy, rated 10 percent from November 24, 2008, to January 12, 2010, 20 percent from January 13, 2010 to August 21, 2013, and 60 percent thereafter; left lower extremity radiculopathy, rated 10 percent from November 24, 2008, to January 12, 2010, 20 percent from January 13, 2010, to March 9, 2015, and 60 percent thereafter; a duodenal ulcer with gastroesophageal reflux disease, rated 10 percent from January 29, 2009, and bilateral hearing loss, sinusitis, an appendectomy scar, and eczematoid dermatitis, all rated noncompensably disabling from July 1, 1975.

Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, a separate award of TDIU predicated on a single disability may form the basis for an award of SMC.  Bradley v. Peake, 22 Vet. App. 280 (2008) (there could be a situation where a Veteran has a schedular total rating for a particular service-connected disability, and could establish a TDIU rating for another service-connected disability in order to qualify for SMC under 38 U.S.C. § 1114(s) by having an additional disability of 60 percent or more).  Here, the Veteran is in receipt of a combined total schedular disability rating from August 22, 2013 and a TDIU from January 10, 2013.  In addition, the Board awards herein SMC at the aid and attendance rate from April 25, 2011, which is a greater benefit than the housebound benefit.  38 U.S.C. § 1114(l)(s).  Therefore, the issue of entitlement to a TDIU predicated on a single disability as the basis for an award of SMC is moot as of April 25, 2011.  However, the Board will consider whether a TDIU is warranted prior to January 10, 2013.

The remaining question is whether these service-connected disabilities preclude the Veteran from securing and following a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  The fact that a veteran is unemployed or has difficulty finding employment does not alone warrant assignment of a TDIU, as a high rating itself establishes that his disability makes it difficult for him to obtain and maintain employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Rather, the evidence must show that he is incapable "of performing the physical and mental acts required" to be employed.  Id. at 363.  Thus, the central question is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability, and not whether a veteran could find employment.  Id.  Consideration may be given to a veteran's education, training, and special work experience, but not to his age or to impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran's DD-214 indicates that he served for more than 20 years in the United States Air Force.  His military occupational specialty was an inventory manager supervisor and supply readiness specialist.

The June 2009 VA examination report indicated that the Veteran reported a functional impairment of pain with extended walking.  

The September 2009 VA mental disorders examination report indicated that the Veteran had trouble hearing his wife speak.  He had significant sleep impairment and only slept about five hours total each night.  He played bingo every Friday night and went to meetings twice a month.  He went to restaurants once a month.  He generally spent his time reading, writing, watching television, or working on the computer.  The Veteran spend a few hundred dollars a month gambling and had significant debt related to his gambling.  The VA examiner stated that the Veteran's judgment was quite poor and he agreed to have his wife handle his money.  The Veteran last worked in 2001 as a patient services assistant for the VA.  He stopped working when he had a heart attack.  He had previously worked as a civilian in security for a private company and as a civilian for the Air Force in the supply department for eight years.  While working for the Air Force as a civilian, he argued with supervisors and reported many conflicts with this job.  He reported missing time from work due to pain from his low back disability.  The Veteran stated that during the last 30 years he had approximately 10 to 15 jobs and was fired from one job.  He had difficulty describing details during the examination, was quite tangential, and seemed to have difficulty organizing and sequencing his thoughts.  The Veteran had symptoms of irritability and anxiety.  The VA examiner opined that it was at least as likely as not that the Veteran would experience mild to moderate loss of productivity and efficiency were he to return to work.  

A February 2010 VA neurology treatment note indicated that the Veteran had increasing sciatic pain.  The Veteran reported that a week ago he had severe pain in the coccyx area and had difficulty moving from sitting to standing position due to pain.  He was using a cane all the time.  He reported losing his balance a couple of times, but denied falling.  

The April 2011 VA examination report indicated that the Veteran was unable to walk more than a few yards.  

In May 2014, the Veteran submitted VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran stated that he was employed by the VA from 1996 to 2001.  He stated that he completed four years of college. 

After a review of all the evidence of record, lay and medical, the Board finds that the Veteran has been unable to secure or maintain substantially gainful employment due to his service-connected disabilities for the entire period on appeal.  The September 2009, June 2009, and April 2011 VA examination reports and February 2010 VA neurology treatment note all indicated that he was unable to obtain and maintain substantially gainful employment due to his service connected anxiety disorder, low back disability, and bilateral lower extremity radiculopathy.  This is supported by the medical evidence of record, which reflected that he had significant memory problems, concentration difficulties, irritability, fatigue, anxiety, balance issues, pain, and judgement issues since at least November 24, 2008.  These symptoms, as well as the Veteran's history of problems at work, all support a finding that the Veteran has been unable to obtain and maintain any form of substantially gainful employment since November 24, 2008.  The functional impact of his service-connected disabilities has rendered him unable to obtain and maintain substantially gainful employment.  For these reasons, the Board is granting a TDIU from November 24, 2008.

Given the significant impact of the service-connected disabilities on the Veteran's ability to work and perform routine tasks that would likely be required for employment, the weight of the evidence supports a finding that his service-connected disabilities precluded him from obtaining and maintaining substantially gainful employment from November 24, 2008.  Therefore, as the preponderance of the evidence is in favor of a finding of unemployability due to service-connected disabilities, entitlement to a TDIU is warranted from November 24, 2008.

ORDER

A rating in excess of 40 percent for a low back disability is denied.

From November 24, 2008, to January 12, 2010, an initial rating of 10 percent, but no higher, for right lower extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits.

From January 13, 2010, to August 21, 2013, a rating of 20 percent, but no higher, for right lower extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits.  

From August 22, 2013, a rating of 60 percent, but no higher, for right lower extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits.

From November 24, 2008, to January 12, 2010, a 10 percent rating, but no higher, for left lower extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits.

From January 13, 2010, to March 9, 2015, a 20 percent rating, but no higher, for left lower extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits.

From March 10, 2015, a 60 percent rating, but no higher, for left lower extremity radiculopathy is granted, subject to the laws and regulations governing payment of monetary benefits.

From April 25, 2011, SMC at the (l) level based on the need for regular aid and attendance of another is granted.

From November 24, 2008, a TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.



______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


